Citation Nr: 1413977	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1942 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's DDD of the lumbar spine is not productive of forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for DDD of the lumbar spine have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to VA's duty to notify and assist claimants in substantiating claims for VA benefits, VA must provide proper notice to the Veteran prior to an initial unfavorable decision on a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that the Veteran was notified of the information and evidence necessary to substantiate his claims by way of an October 2009 letter.

Pursuant to VA's duty to assist the Veteran in the development of his claim, VA must assist in obtaining service treatment records (STRs) and relevant treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has associated with the Veteran's claims file his VA treatment records and provided examinations concerning the present claim in October 2009 and September 2013.

The Board notes that the Veteran's STRs were lost due to fire before he filed his increased rating claim in October 2009.  The Board also notes that the Veteran's original claims file was lost.  Since, however, this is a claim for increase, and current disability is of primary concern, the absence of the historical records does not have a significant impact on the outcome.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further notice or assistance is required for a fair adjudication of the Veteran's claim.  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the RO assigned to the Veteran a 20 percent rating for his service-connected lumbar spine disability, effective from July 2002, by way of a February 2003 rating decision.  The Veteran neither expressed disagreement with the February 2003 rating decision nor was any relevant new and material evidence received by VA within one year of that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  As such, the February 2003 rating decision became final.

In October 2009, the Veteran filed the claim for increased compensation that led to this appeal.  The Board notes that the effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from October 2008.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different DCs, is to be avoided.  See 38 C.F.R. § 4.14 (2013).  Thus, separate ratings under different DCs are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined ROM of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2) (2013).  The combined ROM refers to the sum of the ROM of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  Id.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, during the Veteran's October 2009 VA examination, the Veteran reported that he does not have a history of fatigue or muscle spasms, but that he has daily low back pain that radiates down his right leg, decreased motion, stiffness, and weakness.  He also reported that he experiences flare-ups with physical exertion, which occur every two to three weeks, but asserted that the flare-ups do not cause additional functional impairment.

Physical examination revealed that the Veteran's head is positioned forward, but also revealed normal posture, symmetry in appearance, and a normal gait.  With regard to the Veteran's spinal curvature, the Veteran did not present with gibbus deformity, kyphosis, list deformity, lumbar lordosis, reverse lordosis, thoracolumbar spine ankylosis, or vertebral fracture, but the examiner noted lumbar flattening and scoliosis of the lumbar spine.  Upon examination of the muscles of the spine, the examiner noted that the Veteran did not have muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness.

Assessment of the ROM of the thoracolumbar spine revealed flexion to 70 degrees; extension to 38 degrees; left lateral flexion to 40 degrees; right lateral flexion to 50 degrees; left lateral rotation to 68 degrees; and right lateral rotation to 56 degrees.  There was no additional limitation of motion after three repetitions of ROM and there was no objective evidence of pain on initial testing or after three repetitions.

The Veteran has not experienced any incapacitating episodes due to his lumbar spine disability and denied use of an assistive device, but reported that he is unable to walk more than a few yards.  He also denied that his back pain interfered with his former occupation and daily activities; he reported that he retired from his previous job by reason of eligibility due to age or duration of employment.

The report of a September 2013 VA examination indicates that the Veteran has chronic pain and weakness in his back.  He reported that he is unable to perform strenuous activity and is unable to stand or ambulate for a prolonged period of time due to flare-ups.  The examiner noted that the Veteran has tenderness to palpation in addition to guarding or muscle spasm of the lumbar spine that is severe enough to result in abnormal gait.  The Veteran also makes occasional use of a cane due to instability caused by his DDD and associated sciatica.  The examiner noted that the Veteran has scars related to his lumbar spine disability and noted that these scars are not painful, unstable, or greater than 6 square inches in size.

Assessment of the Veteran's ROM indicated flexion to 40 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  For all movements, there was objective evidence of painful motion.  After three repetitions, he demonstrated flexion to 35 degrees and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 10 degrees.  With regard to functional loss and/or functional impairment after repetitive use testing, the examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, and pain on movement.  

The examiner who conducted the September 2013 examination stated that pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability during flare-ups or with repeated use over time, but that any limitation of ROM due to these factors cannot be expressed without speculation.  Because the examiner's conclusion was based upon her clinical expertise as well as a review of the Veteran's claims file and medical history, the Board finds that the examiner's opinion that any assessment of limitation of motion during flare-ups or repeated use over time would be speculative is adequate and probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44-45 (2011).

Notably, the examiner reported that the Veteran's lumbar spine disability affects his ability to work because weakness and back pain prevent him from being able to perform manual labor.  In making this assessment, the examiner noted that the Veteran has a limited ability to lift and to flex his lumbar spine.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula.  Under the General Formula, the orthopedic manifestations of the Veteran's lumbar spine disability do not approximate a rating higher than 20 percent because the Veteran's disability has been productive of pain with forward flexion to 35 degrees, a combined ROM of 85 degrees, and muscle spasm or guarding severe enough to result in abnormal gait, but has not been productive of ankylosis or forward flexion limited to 30 degrees or less.

Additionally, the Board finds that because the Veteran has had a compensable rating for his lumbar spine disability for the entire period on appeal, the Veteran has been compensated appropriately for his painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, DC 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

In light of the foregoing, the Board finds that there is no evidence of record that demonstrates that a higher rating is warranted for the orthopedic manifestations of the Veteran's lumbar spine disability.  In so finding, the Board acknowledges that the examiner who conducted the September 2013 examination found that pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability during flare-ups or with repeated use over time, but could not provide information concerning the functional loss due to those symptoms without resorting to speculation.  What is more, the Veteran reported during his October 2009 VA examination that he does not experience additional functional impairment due to his flare-ups, as pain is the predominant symptom.  As a result, there is no evidence upon which to determine whether the Veteran is additionally limited by these factors, and thus, a higher rating is not warranted on this basis.

With respect to neurologic manifestations, the Board notes that the Veteran is separately service-connected for right lower extremity neuropathy/radiculopathy that is associated with his lumbar spine disability and for which he was assigned a separate 20 percent evaluation.  As the Veteran has not filed a notice of disagreement as to his evaluation for this disability, this issue is not on appeal and the Board's discussion below will not consider this disorder.

During the Veteran's October 2009 examination, he was diagnosed with neuropathy/radiculopathy of the right lower extremity that is associated with his lumbar spine disability, but was not diagnosed with a left lower extremity neurologic abnormality.  In reviewing the Veteran's systems, the examiner noted that the Veteran has a history of erectile dysfunction and occasional fecal incontinence, but also noted that these symptoms are related to a hemorrhoidectomy and the Veteran's chemotherapy treatment for testicular cancer.  Additionally, the Veteran denied having any constitutional symptoms, bowel or bladder incontinence, or erectile dysfunction related to his back disability.

During a May 2012 VA examination, the Veteran reported that he experiences mild numbness in his left lower extremity.  The examiner noted that the Veteran's muscle strength in his left lower extremity was normal, he did not have muscle atrophy, a sensory examination revealed normal results for the left lower extremity, and he did not have any paralysis in the nerves of the left lower extremity.  The examiner commented that the Veteran's medical history suggests that the Veteran's symptoms of numbness and tingling in the lower extremities is secondary to previous chemotherapy treatment of a nonservice-connected condition, nonservice-connected peripheral vascular disease, and a vitamin deficiency, and concluded that the Veteran's symptoms are not consistent with a residual lumbar radiculopathy.

The September 2013 examination report indicates that the Veteran has bilateral lower extremity radiculopathy and that he does not have additional neurologic abnormalities that are related to this lumbar spine disability, such as bowel or bladder problems or pathologic reflexes.

The Board acknowledges the Veteran's March 2010 statement in which he contended that he has neuropathy in his legs as a result of his lumbar spine disability.  However, to the extent that the Veteran attributes his symptoms of left lower extremity radiculopathy/neuropathy to his lumbar spine disability, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of a possible neurologic abnormality.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether any possible neurologic abnormalities are due to his lumbar spine disability is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that the reports of the examiners who conducted the Veteran's VA examinations comprise the most competent evidence of record regarding whether the Veteran has a neurologic abnormality that is associated with his service-connected lumbar spine disability.

For the foregoing reasons, the Board finds that there is no evidence of record that demonstrates that a higher rating is warranted for the Veteran's lumbar spine disability and the Veteran's rating for this disability is continued.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, with regard to the applicable criteria for rating scars related to the Veteran's lumbar spine disability, their location, size, and absence of any associated symptoms indicates that the Veteran's scars are not productive of any additional disabling effects.  Diagnostic Code 7800, 7801, 7802, 7804, 7805.  

III.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the Veteran's lumbar spine disability has been productive of pain, limitation of motion, muscle spasm and/or guarding, abnormal gait, and scoliosis-manifestations that are contemplated by the rating criteria, which also contemplate manifestations that are more severe than what the Veteran has demonstrated.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A disability rating in excess of 20 percent for the Veteran's service-connected DDD of the lumbar spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


